Exhibit CREDIT AGREEMENT by and among URSTADT BIDDLE PROPERTIES INC. THE LENDERS PARTY HERETO, AND THE BANK OF NEW YORK as Administrative Agent and WELLS FARGO BANK, N.A. as Documentation Agent Dated as of February 11, 2008 BNY CAPITAL MARKETS, INC. as Sole Lead Arranger and Bookrunner TABLE OF CONTENTS Page 1. DEFINITIONS 1 1.1. Defined Terms. 1 1.2. Other Definitional Provisions. 18 2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT 19 2.1. Loans. 19 2.2. Notes. 19 2.3. Procedure for Borrowings. 19 2.4. Termination or Reduction of Commitments. 21 2.5. Repayment of Loans; Evidence of Debt. 21 2.6. Prepayments of the Loans. 22 2.7. Letters of Credit. 22 2.8. Conversions. 26 2.9. Interest Rate and Payment Dates. 27 2.10. Substituted Interest Rate. 28 2.11. Taxes; Net Payments. 28 2.12. Illegality. 29 2.13. Increased Costs. 29 2.14. Indemnification for Break Funding Losses. 30 2.15. Use of Proceeds. 31 2.16. Capital Adequacy. 31 2.17. Administrative Agent’s Records. 32 2.18. Increase of the Total Commitment Amount. 32 2.19. Extensions of the Revolving Credit Termination Date. 33 3. FEES; PAYMENTS 34 3.1. Fees. 34 3.2. Payments; Application of Payments. 35 4. REPRESENTATIONS AND WARRANTIES 36 4.1. Existence and Power. 36 4.2. Authority. 36 4.3. Binding Agreement. 36 4.4. Subsidiaries. 37 4.5. Litigation. 37 4.6. Required Consents. 37 4.7. No Conflicting Agreements. 37 4.8. Compliance with Applicable Laws. 38 4.9. Taxes. 38 4.10. Governmental Regulations. 38 4.11. Federal Reserve Regulations; Use of Loan Proceeds. 38 4.12. Plans; Multiemployer Plans. 39 i 4.13. Financial Statements. 39 4.14. Property. 39 4.15. Environmental Matters. 39 4.16. Burdensome Obligations. 40 4.17. Solvency. 41 4.18. REIT Status. 41 4.19. Eligible Real Estate Assets. 41 4.20. Labor Relations. 41 4.21. No Misrepresentation. 41 5. CONDITIONS TO FIRST LOANS OR LETTERS OF CREDIT. 42 5.1. Evidence of Action. 42 5.2. This Agreement. 42 5.3. Notes. 43 5.4. Guaranty. 43 5.5. Litigation. 43 5.6. Opinion of Counsel to the Borrower. 43 5.7. Fees. 43 5.8. Fees and Expenses of Special Counsel. 43 6. CONDITIONS OF LENDING – ALL LOANS. 43 6.1. Compliance. 43 6.2. Loan Closings. 44 6.3. Borrowing Request. 44 6.4. Documentation and Proceedings. 44 6.5. Required Acts and Conditions. 44 6.6. Approval of Special Counsel. 44 6.7. Supplemental Opinions. 45 6.8. Other Documents. 45 7. AFFIRMATIVE COVENTANTS 45 7.1. Financial Statements. 45 7.2. Certificates; Other Information. 46 7.3. Legal Existence. 49 7.4. Taxes. 49 7.5. Insurance. 49 7.6. Payment of Indebtedness and Performance of Obligations. 50 7.7. Maintenance of Property; Environmental Investigations. 50 7.8. Observance of Legal Requirements. 50 7.9. Inspection of Property; Books and Records; Discussions. 50 7.10. REIT Status; Operation of Business; Company Listing. 51 7.11. Required Additional Guarantors. 51 8. NEGATIVE COVENANTS. 51 8.1. Indebtedness. 51 8.2. Liens. 51 8.3. Merger, Consolidation and Certain Dispositions of Property. 52 ii 8.4. Investments, Loans, Etc. 52 8.5. Business Changes. 54 8.6. Amendments to Organizational Documents. 54 8.7. Bankruptcy Proceedings. 54 8.8. Sale and Leaseback. 54 8.9. Transactions with Affiliates. 54 8.10. Use of Proceeds Limitations. 54 8.11. Total Debt Leverage Ratio. 54 8.12. Unencumbered Asset Pool Value. 55 8.13. Secured Debt Leverage Ratio. 55 8.14. Fixed Charge Coverage Ratio. 55 8.15. Unsecured Debt Service Coverage Ratio. 55 8.16. Limitation on Unconsolidated Joint Ventures. 55 9. DEFAULT. 55 9.1. Events of Default. 55 10. THE AGENT. 58 10.1. Appointment. 58 10.2. Delegation of Duties. 58 10.3. Exculpatory Provisions. 58 10.4. Reliance by Administrative Agent. 59 10.5. Notice of Default. 59 10.6. Non-Reliance on Administrative Agent and Other Lenders. 60 10.7. Indemnification. 60 10.8. Administrative Agent in Its Individual Capacity. 61 10.9. Successor Administrative Agent. 61 11. OTHER PROVISIONS 62 11.1. Amendments and Waivers. 62 11.2. Notices. 63 11.3. No Waiver; Cumulative Remedies. 64 11.4. Survival of Representations and Warranties. 65 11.5. Payment of Expenses and Taxes. 65 11.6. Lending Offices. 66 11.7. Successors and Assigns. 66 11.8. Counterparts. 68 11.9. Adjustments; Set-off. 68 11.10. Lenders’ Representations. 69 11.11. Indemnity. 69 11.12. Governing Law. 70 11.13. Headings Descriptive. 70 11.14. Severability. 70 11.15. Integration. 70 11.16. Consent to Jurisdiction. 70 11.17. Service of Process. 70 11.18. No Limitation on Service or Suit. 71 iii 11.19. WAIVER OF TRIAL BY JURY. 71 11.20. Confidentiality. 71 11.21. Patriot Act. 72 iv LIST OF EXHIBITS AND SCHEDULES EXHIBITS: Exhibit A - Form of Assignment and Assumption Agreement Exhibit B - Form of Borrowing Request Exhibit C - Commitment Amounts Exhibit D - Form of Compliance Certificate Exhibit E - Form of Subsidiary Guaranty Exhibit F - Form of Note Exhibit G - Form of Notice of Conversion Exhibit H - Secretary’s Certificate Exhibit I - Points for Legal Opinions Exhibit J - Form of Commitment Increase Supplement Exhibit K - Form of Real Property Asset Review SCHEDULES: Schedule I - Domestic and Eurodollar Lending Offices Schedule II - Initial Unencumbered Operating Properties Schedule 4.4 - Subsidiaries Schedule 4.5 - Litigation Schedule 4.12 - Plans Schedule 4.19 - List of Eligible Real Estate Assets v CREDIT AGREEMENT, dated as of February 11, 2008, by and among URSTADT BIDDLE PROPERTIES INC., a Maryland corporation (the “Borrower”), each lender party hereto or which becomes a “Lender” pursuant to the provisions of Section 11.7 (each a “Lender” and, collectively, the “Lenders”), and THE BANK OF NEW YORK, as administrative agent (in such capacity, the “Administrative Agent”). 1.DEFINITIONS. 1.1.Defined Terms. As used in this Agreement, terms defined in the preamble have the meanings therein indicated, and the following terms have the following meanings: “ABR Advances”: the Loans (or any portions thereof) at such time as they (or such portions) are made and/or being maintained at a rate of interest based upon the Alternate Base Rate. “Accountants”: PKF, Certified Public Accountants, A Professional Corporation or such other firm of certified public accountants selected by the Borrower and satisfactory to the Administrative Agent. “Adjusted Net Operating Income”: for any period, the aggregate amount of the Net Operating Income from each Eligible Real Estate Asset during such period, less the Capital Expense Reserve for such Eligible Real Estate Asset during such period. “Advance”: an ABR Advance or a Eurodollar Advance, as the case may be. “Affected Advance”: as defined in Section 2.10. “Affiliate”: as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, control of a Person shall mean the power, direct or indirect, (i) to vote 10% or more of the securities having ordinary voting power for the election of directors (or persons performing similar functions) of such Person or (ii) to direct or cause the direction of the management and policies of such Person, whether by contract or otherwise. “Agreement”: this Credit Agreement, as the same may be amended, supplemented or otherwise modified from time to time. “Alternate Base Rate”: on any date, a rate of interest per annum equal to the higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1% or (ii) the BNY Rate in effect on such date. “Applicable Lending Office”: in respect of any Lender, (A) in the case of such Lender’s ABR Advances, its Domestic Lending Office and (B) in the case of such Lender’s Eurodollar Advances, its Eurodollar Lending Office. 1 “Applicable Commitment Fee Percentage”: with respect to the Commitment Fee Payable pursuant to Section 3.1: (i)for any period that the average daily unadvanced portion of the Total Commitment Amount is less than 50% of the Total Commitment Amount, 0.175%, and (ii)for any period that the average daily unadvanced portion of the Total Commitment Amount is equal to or greater than 50% of the Total Commitment Amount, 0.125% “Applicable Margin”: with respect to the unpaid principal balance of Eurodollar Advances, and for purposes of computing the fee payable in respect of Letters of Credit pursuant to Section 3.1(b), during each period set forth in column one of the chart below, the Applicable Margin set forth in column two in such chart corresponding to such period: Period Applicable Margin Any period during which the Consolidated Total Indebtedness is less than 25% of Gross Asset Value. 0.85% Any period during which the Consolidated Total Indebtedness is equal to or greater than 25% of Gross Asset Value but less than 40% of Gross Asset Value. 1.00% Any period during which the Consolidated Total Indebtedness is equal to or greater than 40% of Gross Asset Value. 1.15% The parties understand that the applicable interest rate for this indebtedness shall be determined and/or adjusted from time-to-time based upon certain financial ratios and/or other information to be provided or certified to Administrative Agent by Borrower (the “Borrower Information”).If it is subsequently determined that any such Borrower Information was incorrect (for whatever reason, including without limitation because of a subsequent restatement of earnings by Borrower) at the time it was delivered to Administrative Agent, and if the applicable interest rate calculated for any period was lower than it should have been had the correct information been timely provided, then, such interest rate for such period shall be automatically recalculated using the correct Borrower Information.The Administrative Agent shall promptly notify Borrower in writing of any additional interest due because of such recalculation, and Borrower shall pay to the Administrative Agent, for the account of each Lender as applicable, such additional interest within five (5) business days of receipt of such written notice.Any recalculation of interest required by this provision shall survive termination of this Agreement and this provision shall not in any way limit any of the Administrative Agent’s or any Lender’s other rights and remedies under this Agreement. 2 “Assignment and Assumption Agreement”: an assignment and assumption agreement executed by an assignor and an assignee pursuant to which such assignor assigns to such assignee all or any portion of such assignor’s Notes and Commitments, substantially in the form of Exhibit A. “Assignment Fee”: as defined in Section 11.7(b). “Authorized Signatory”: the CEO, the president or any vice president of finance or any other duly authorized officer (acceptable to the Administrative Agent) of the Borrower. “Benefited Lender”: as defined in Section 11.9. “BNY”: The Bank of New York. “BNY Rate”: a rate of interest per annum equal to the rate of interest publicly announced in New York City by BNY from time to time as its prime commercial lending rate, such rate to be adjusted automatically (without notice) on the effective date of any change in such publicly announced rate. “Borrower’s Interest”: for any period and with respect to an Eligible Asset owned by a DownREIT Partnership or an Eligible Consolidated or Unconsolidated Joint Venture Asset, the percentage of Net Operating Income from such Eligible Asset or Eligible Consolidated or Unconsolidated Joint Venture Asset, as the case may be, which the Borrower shall be entitled to receive for such period. “Borrowing Date”: any Business Day specified in a Borrowing Request delivered pursuant to Section “Borrowing Request”: a borrowing request in the form of Exhibit B. “Business Day”: for all purposes other than as set forth in clause (ii) below, (i) any day other than a Saturday, a Sunday or a day on which commercial banks located in New York City are authorized or required by law or other governmental action to close and (ii) with respect to all notices and determinations in connection with, and payments of principal and interest on, Eurodollar Advances, any day which is a Business Day described in clause (i) above and which is also a day on which dealings in Dollar deposits between banks may be carried on in London, England. “Capital Expense”: for any period, and with respect to Real Property which is an Eligible Real Estate Asset during such period, the sum of all usual and recurring capital expenditures of the Borrower and its Subsidiaries made with respect to such Eligible Real Estate Asset during such period (excluding, without limitation, expenses for expansions of such Real Property, or any ground-up construction on such Real Property). “Capital Expense Reserve”:during any period, an amount with respect to each Eligible Real Estate Asset equal to (i) with respect to all retail, office and industrial properties, a per annum rate of $.10 times the total Net Rentable Area of such Eligible Real Estate Asset, and (ii) with respect to all apartment properties, $300 per unit (whether or not such reserves are actually established by the Borrower). 3 “Capital Leases”: leases which have been, or under GAAP are required to be, capitalized. “Change of Control”: the occurrence of any one of the following events: (a)any Person becomes the owner of 20% or more of the Borrower’s common Stock and thereafter individuals who were not on the board of directors of the Borrower on the date of execution of this Agreement are elected as board members pursuant to an arrangement or understanding with, or upon the request of or nomination by, such Person and constitute at least two of the members of such board of directors of the Borrower; or (b)there occurs a change of control of the Borrower of a nature that would be required to be reported in response to Item 5.01 of Form 8-K pursuant to Section 13 or 15 under the Securities Exchange Act of 1934, as amended, or in any other filing by the Borrower with the Securities and Exchange Commission; or (c)there occurs any solicitation of proxies by or on behalf of any Person other than the directors of the Borrower and thereafter individuals who were not directors of the Borrower prior to the commencement of such solicitation are elected as directors of the Borrower pursuant to an arrangement or understanding with, or upon the request of or nomination by, such Person and constitute at least two of the members of such board of directors of the Borrower; or (d)the Borrower consolidates with, is acquired by, or merges into or with any Person (other than a merger of a Subsidiary into the Borrower where the Borrower is the surviving entity). “Code”: the Internal Revenue Code of 1986, as the same may be amended from time to time, or any successor thereto, and the rules and regulations issued thereunder, as from time to time in effect. “Commitment”: in respect of any Lender, such Lender’s undertaking during the Commitment Period to make Loans and to acquire participations in Letters of Credit, subject to the terms and conditions hereof, in an aggregate outstanding principal amount not exceeding such Lender’s Commitment Amount. “Commitment Amount”:the amount set forth next to the name of such Lender in Exhibit C under the heading “Commitments” as such Lender’s Commitment Amount, as the same may be reduced pursuant to Section 2.4 or changed pursuant to Section “Commitment Fee”: as defined in Section 3.1. “Commitment Percentage”: on any day, and as to any Lender, the quotient of (i) such Lender’s Commitment Amount on such day, divided by (ii) the Commitment Amounts of all Lenders on such day. 4 “Commitment Period:” the period from the Effective Date through the Revolving Credit Termination Date. “Compliance Certificate”: a certificate substantially in the form of Exhibit D. “Consolidated Debt Service”: for any period, the sum of each of the following: (i) Consolidated Interest Expense for such period, (ii) the aggregate of all scheduled principal amounts that become payable during such period in respect of Consolidated Total Indebtedness (excluding balloon payments at maturity), determined with respect to the Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP and (iii) all payments paid or required to be paid by the Borrower or any of its Subsidiaries to holders of operating partnership units in a DownREIT Partnership during such period (excluding cash dividends paid during such period in respect of preferred stock of the Borrower or its Subsidiaries), determined with respect to the Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP. “Consolidated EBITDA”: for any period, net income for such period of the Borrower and its consolidated Subsidiaries, determined on a consolidated basis in accordance with GAAP and before payment of any preferred stock dividends (excluding, to the extent included in determining such net income for such period, the aggregate amount of extraordinary gains or losses and any non-recurring severance payments during such period), plus, without duplication and to the extent deducted in determining such net income, the sum of (i) Consolidated Interest Expense for such period, (ii) the aggregate amount of any taxes paid during such period, (iii) the aggregate amount attributable to depreciation and amortization for such period (including amortization of stock compensation charges), and (iv) the aggregate amount of non-cash expenses during such period. “Consolidated Fixed Charges”: for any period, the sum of each of the following: (i) the aggregate amount of Consolidated Debt Service during such period, (ii) the aggregate amount of all cash dividends paid by the Borrower or its consolidated Subsidiaries, determined on a consolidated basis in accordance with GAAP, during such period in respect of preferred stock of the Borrower and its Subsidiaries, and (iii) rent payments under Eligible Ground Leases to the extent not deducted from income in determining Consolidated EBITDA. “Consolidated Interest Expense”:for any period, the sum of (i) interest and fees accrued, accreted or paid by the Borrower and its consolidated Subsidiaries during such period in respect of Consolidated Total Indebtedness, determined on a consolidated basis in accordance with GAAP (including any thereof for which the Borrower is liable under any repayment, interest carry or performance guaranty), including (a) the amortization of debt discounts to the extent included in interest expense in accordance with GAAP, (b) the amortization of all fees (including fees with respect to interest rate cap agreements or other agreements or arrangements entered into by the Borrower or any of its consolidated Subsidiaries designed to protect the Borrower or such Subsidiaries, as applicable, against fluctuations in interest rates) payable in connection with the incurrence of any Indebtedness to the extent included in interest expense in accordance with GAAP and (c) the portion of any rents payable under capital leases allocable to interest expense in accordance with GAAP, and (ii) the Borrower’s pro-rata share of debt service payments made or required to be made by Unconsolidated Joint Ventures during such period. 5 “Consolidated or Unconsolidated Joint Venture”:any partnership, limited liability company, corporation or joint venture in which the Borrower or any of its Subsidiaries has a direct or indirect interest or investment and which, in accordance with GAAP, is not consolidated with the Borrower for financial reporting purposes. “Consolidated Total Indebtedness”: as of any date, the aggregate principal amount of all Indebtedness of the Borrower and its consolidated Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus, if not otherwise required to be reflected in the Borrower’s consolidated balance sheet (and without duplication) (i) Contingent Obligations of the Borrower and its consolidated Subsidiaries on such date, (ii) any guarantee by the Borrower of, or other obligation by the Borrower to pay, any Indebtedness of an unconsolidated Subsidiary of the Borrower or any Unconsolidated Joint Venture (to the full extent of the amount of such guaranteed Indebtedness on such date), (iii) the Borrower’s pro-rata share of Indebtedness of Unconsolidated Joint Ventures on such date, and (iv) the sum of the Exchange Values for all operating partnership units of DownREIT Partnerships outstanding on such date. “Contingent Obligation”: as to any Person, any obligation of such Person guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or other obligations (“Primary Obligations”) of any other Person (the “Primary Obligor”) in any manner, whether directly or indirectly, and whether arising from partnership or keep-well agreements, including, without limitation, any obligation of such Person, whether contingent or not contingent (a) to purchase any such Primary Obligation or any Property constituting direct or indirect security therefor, (b) to advance or supply funds (i) for the purchase or payment of any such Primary Obligation or (ii) to maintain working capital or equity capital of the Primary Obligor or otherwise to maintain net worth, solvency or other financial statement condition of the Primary Obligor, (c) to purchase Property, securities or services primarily for the purpose of assuring the beneficiary of any such Primary Obligation of the ability of the Primary Obligor to make payment of such Primary Obligation or (d) otherwise to assure, protect from loss or hold harmless the beneficiary of such Primary Obligation against loss in respect thereof; provided, however, that the term Contingent Obligation shall not include the endorsement of instruments for deposit or collection in the ordinary course of business.The term Contingent Obligation shall also include the liability of a general partner in respect of the liabilities of the partnership in which it is a general partner. The amount of any Contingent Obligation of a Person shall be deemed to be an amount equal to the stated or determinable amount of the Primary Obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by such Person in good faith. “Conversion Date”: the date on which a Eurodollar Advance is converted to an ABR Advance, or the date on which an ABR Advance is converted to a Eurodollar Advance, or the date on which a Eurodollar Advance is converted to a new Eurodollar Advance, all in accordance with Section 2.8. “Credit Party”: any of the Administrative Agent, the Lead Arranger, the Issuing Bank, each Lender and their successors and assigns. 6 “Default”: any event or condition which constitutes an Event of Default or which, with the giving of notice, the lapse of time, or any other condition, would, unless cured or waived, become an Event of Default. “Dollars” and “$”: lawful currency of the United States of America. “Domestic Lending Office”: in respect of any Lender and the Issuing Bank, initially, the office or offices of such Lender and the Issuing Bank designated as such on Schedule I; thereafter, such other office of such Lender and the Issuing Bank through which it shall be making or maintaining ABR Advances or issuing Letters of Credit, as reported by such Lender or the Issuing Bank to the Administrative Agent and the Borrower. “DownREIT Partnership”: as of the Effective Date, UB Stamford, LP and after the Effective Date, any other partnership or limited liability company hereafter created by the Borrower for the purpose of acquiring assets qualifying as “real estate assets” under Section 856(c) of the Code through the issuance of partnership or limited liability company units in such partnership or limited liability company to third parties, provided that, in the case of each such entity (including UB Stamford, LP), the Borrower or a wholly owned Subsidiary of the Borrower is the sole general partner or managing member of such partnership or limited liability company, as the case may be.Any partnership or limited liability company created after the Effective Date must be approved by the Administrative Agent as a “DownREIT Partnership” for purposes of being included in this definition. “Effective Date”: the date on which the conditions specified in Section 5 are satisfied. “Eligible Assets”:on any date, assets which are on such date: (i) Eligible Real Estate Assets; (ii) unrestricted cash on deposit on such date in demand deposit accounts in the name of the Borrower maintained in domestic commercial banks or savings banks; (iii) unrestricted short term marketable securities held in the name of the Borrower having a Moody’s rating of Baa2 or better or an S&P rating of BBB or better; (iv) Eligible Mortgage Receivables; and (v) all Eligible Consolidated or Unconsolidated Joint Venture Assets. “Eligible Consolidated or Unconsolidated Joint Venture Asset”: as of any date, each Real Property owned in fee simple on such date by a Consolidated or Unconsolidated Joint Venture and which otherwise satisfies the conditions of clauses (i) through (v) of the definition of “Eligible Real Estate Asset” on such date. “Eligible Ground Lease”:a lease of property in which the Borrower or a wholly owned Subsidiary of the Borrower is the holder of the leasehold estate and which (i) has a remaining term (inclusive of renewal options exercisable at the option of the holder of the leasehold estate) of at least 30 years, and (ii) the leasehold estate is (in the determination of the Administrative Agent) “mortgageable” in that it provides or allows for (either in the lease itself or in a separate agreement executed by the landlord):(A) the right of the holder of such leasehold estate to mortgage the leasehold estate; (B) the right of a lender secured by a mortgage on such leasehold estate to receive notices of lessee defaults from the landlord and to have the opportunity to cure the same; and (C) recognition of the mortgagee’s interest in the leasehold estate and rights to a new lease in the event the lease is terminated for any reason. 7 “Eligible Mortgage Receivable”:as of any date, payments due under a commercial mortgage owned by the Borrower which qualifies as “real estate asset” under Section 856(c)(5)(B) of the Code as of such date, provided that on such date (i) there are no past due payments outstanding under such mortgage, and (ii) no other uncured default exists with respect to such mortgage; and “Eligible Mortgage Receivables” shall mean all such payments on such date, collectively. “Eligible Real Estate Asset”: on any date, any Real Property which is on such date wholly owned by the Borrower or a DownREIT Partnership in fee simple or which is an Eligible Consolidated or Unconsolidated Joint Venture Asset, and (i) which is an income-producing property in operating condition and in respect of which no material part thereof has been damaged by fire or other casualty (unless such damage has been repaired) or condemned (unless such condemnation has been restored), (ii) for which a certificate of occupancy has been issued for all currently occupied space comprising the same, (iii) which is not an Environmental Risk Property, and (iv) which is located within the 48 contiguous States of the United States of America, and “Eligible Real Estate Assets” means all such Real Property, collectively. “Eligible Real Estate Asset Value”:as of any date and with respect to any Eligible Real Estate Asset, the sum of (A) the quotient of (i) an amount equal to the annualized Adjusted Net Operating Income for such Eligible Real Estate Asset for the fiscal quarter of the Borrower most recently ending as of such date (excluding Net Operating Income for any such property not owned for the entire such fiscal quarter), divided by (ii) 8% and (B) the purchase price of any Eligible Real Estate Asset acquired during such prior fiscal quarter. For purposes of any determination of an Eligible Real Estate Asset Value, the Adjusted Net Operating Income of any Eligible Real Estate Asset owned by a DownREIT Partnership or which is an Eligible Consolidated or Unconsolidated Joint Venture Asset shall be based on the Borrower’s Interest in the Adjusted
